Opinion by
Keller, J.,
The action was in assumpsit. The statement of claim averred that the defendants promised to pay plaintiff $300 if he would obtain a purchaser for certain real estate at the price of $12,000; that he procured such purchaser, who paid $100 down money and stood ready to complete the purchase, but that defendants used said transaction to induce the tenant in possession to buy said premises and refused to sell to the purchaser whom plaintiff had obtained or to pay him the agreed compensation for his services. The jury rendered a verdict for the plaintiff for the full amount of his claim.
The assignments of error raise three questions.
1. The appellants contend there can be no recovery in this action because there was no joint promise by them. The trial judge left the question whether there was a joint promise by the defendants to the jury and covered the matter clearly and explicitly in his charge. If there was any evidence to sustain the verdict in this regard, it should not be disturbed. We have examined the testimony and are satisfied there was ¡evidence, which, if believed, was sufficient to sustain a finding that the defendants had jointly promised to pay the plaintiff $300 if he secured a purchaser for the real estate at $12,000.
2. The second ground for reversal urged is that there was no proof of joint ownership of the real estate by the defendants. There did not have to be. If these defendants jointly agreed to pay a stated compensation provided plaintiff secured a purchaser of real estate at a fixed price and he complied with the condition, they are liable whether the real estate belonged to either or both. Even an agent in charge of real estate may personally *231obligate bimself to pay a broker’s commission for its sale if such agreement is original and not collateral to a primary obligation by or on behalf of the owner: Lieberman v. Colahan, 267 Pa. 102.
3. The third reason advanced by the appellants is that the purchaser secured by plaintiff never actually signed a written agreement of sale. The evidence shows that he was ready and willing to sign such an agreement and that he was prevented from doing so only by the defendants’ refusal to carry out the verbal agreement. The plaintiff’s compensation was earned when he complied with the condition on which it was based. Whether the purchaser he secured could compel specific performance of the contract has no bearing on the plaintiff’s right to compensation.
The assignments of error are all overruled and the judgment is affirmed.